--------------------------------------------------------------------------------

Exhibit 10.3
 
EMPLOYMENT AND EDUCATIONAL LEAVE AGREEMENT


D3 Technologies Inc., a California corporation ("Corporation"), a wholly owned
subsidiary of LMI AEROSPACE, INC., ("Parent") a Missouri corporation, and Ryan
P. Bogan ('the Employee") hereby agree as follows:


1.             Employment. The Corporation hereby employs the Employee, and the
Employee accepts employment from the Corporation, upon the terms and conditions
hereinafter set forth. Any and all employment agreements heretofore entered into
between the Corporation and the Employee are hereby terminated and cancelled,
and each of the parties hereto mutually releases and discharges the other from
any and all obligations and liabilities heretofore or now existing under or by
virtue of any such employment agreements, it being the intention of the parties
hereto that this Agreement, effective immediately, shall supersede and be in
lieu of any and all prior employment agreements between them


2.             Term of Employment.


(A)           The term of the Employee's employment under this Agreement shall
commence on January 1, 2011 and shall terminate on January 1, 2012; and
provided, further, that the term of employment may be terminated upon the
earlier occurrence of any of the following events:


(1)            Upon the termination of the business or corporate existence of
the Corporation;


(2)            At the Corporation's option, in the event the Corporation
determines that the Employee is not performing the duties required of him
hereunder to the satisfaction of the Corporation;


(3)            Upon the death of the Employee;


(4)            At the Corporation's option, if employee shall suffer a permanent
disability. (For the purposes of this Agreement, "permanent disability" means
any physical or mental impairment that renders the Employee unable for a period
of six (6) months or more to perform the essential job functions of his
position, even with reasonable accommodation, as determined by a physician
selected by the Corporation.) The Employee acknowledges and agrees that he shall
voluntarily submit to a medical or psychological examination for the purpose of
determining his continued fitness to perform the essential functions of his
position whenever requested to do so by the Corporation. If the Corporation
elects to terminate the employment relationship on this basis, the Corporation
shall notify the Employee or his representative in writing and the termination
shall become effective on the date that such notification is given;


(5)            At the Corporation's option, upon ten (10) calendar days' written
notice to the Employee, in the event of any breach or default by the Employee of
any of the terms of this Agreement or of any of the Employee's duties or
obligations hereunder. In lieu of providing ten (10) calendar days' advance
written notice, the Corporation, at its sole option, may terminate the
Employee's services immediately and pay him an amount that is equivalent to ten
(10) calendar days of his salary, less any deductions required by law;

 
1

--------------------------------------------------------------------------------

 

(6)            At the Corporation's option, without any advance notice, in the
event that the Employee engages in conduct which, in the opinion of the
Corporation, (1) constitutes dishonesty of any kind (including, but not limited
to. any misrepresentation of facts or falsification of records) in the Employees
relations, interactions or dealings with the Corporation or its customers; (2)
constitutes a felony; (3) potentially may or will expose the Corporation to
public disrepute or disgrace, or potentially may or will cause harm to the
customer relations, operations or business prospects of the Corporation; (4)
constitutes harassment or discrimination towards any person associated with the
Corporation, whether an employee, agent or customer, based upon that person's
race, color, national origin, sex, age, disability, religion, or other protected
status; (5) reflects disruptive or disorderly conduct, including but not limited
to, acts of violence, fighting, intimidation or threats of violence against any
person associated with the Corporation, whether an employee, agent or customer,
or possessing a weapon while on the Corporation's premises or while acting on
behalf of the Corporation; (6) is indicative of abusive or illegal drug use
while, on the Corporation's premises or while acting on the Corporation's
behalf; or (7) constitutes a willful violation of any governmental rules or
regulations; or


(7)            At the Employee's option, after providing the Corporation, with
at least thirty (30) calendar days advance written notice of his intention to
terminate the employment relationship.


If employment is terminated for any of the reasons set forth in (3) through (7)
of this subsection 2(A), the Employee shall be entitled to receive only the Base
Salary (as that term is hereinafter defined) accrued but unpaid as of the date
of the termination and shall be ineligible to receive any additional
compensation or severance pay. If, on the other hand, employment is terminated
by the Corporation during the term of this Agreement for any reason other than
those set forth in (3) through (7) of this subsection 2(A), subject to the
conditions set forth in subsections 2(C) and (D) of this Agreement, the
Corporation shall provide severance pay to the Employee in an amount based upon
his length of service with the Corporation. Specifically, the Corporation shall
provide the Employee with six (6) months of Base Salary if he has less than five
(5) years of service with the Corporation as of the date or his termination and
with twelve (12) months of Base Salary if he has five (5) or more years of
service with the Corporation as or the date of his termination.


(B)           If employment is terminated in conjunction with a change in the
control of the Corporation or the Parent, the Corporation will provide the
Employee with severance pay under the circumstances specified in (I) and (2) of
this subsection 2(B), and the conditions set forth in subsections 2(C) and (D)
of this Agreement. For the purposes of this Agreement, a "Change in Control" is
defined as the sale of substantially all of the operating assets of the
Corporation or the Parent, the acquisition of more than fifty percent (50%) of
the stock of the Corporation or Parent by a group of shareholders or an entity
which acquires control of the Corporation or Parent (a "Purchaser"), or a merger
or consolidation of the Corporation or Parent with any other corporation, other
than a merger or consolidation which would result in the voting securities of
the Parent outstanding immediately prior thereto continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity) fifty percent (50%) or more of the total voting power
represented by the voting securities of the Parent or such surviving entity
outstanding immediately after such merger or consolidation.

 
2

--------------------------------------------------------------------------------

 

(1)            If the Change in Control results in the involuntary termination
of the Employee or results in the Employee electing within nine (9) months from
the date of the Change in Control to terminate his employment for Good Reason
(as defined in subsection 2(E)), the Corporation shall provide the Employee,
with severance pay in an amount that is equal to two and one-half times his
annual Base Salary and shall pay the Employee any reasonably anticipated
Performance Bonus for the fiscal year in which he was terminated on a prorated
basis.


(2)            If the Employee voluntarily terminates his employment without
Good Reason (as defined in subsection 2(E)) within ninety (90) days after the
Change in Control, the Corporation shall provide the Employee with six (6)
months of Base Salary if he has less than five (5) years of service with the
Corporation as of the date of his termination and with twelve (12) months of
Base Salary if he has five (5) or more years of service with the Corporation as
of the date of Employee's termination.


(C)           The severance pay provided for in subsections 2(A) and 2(B) of
this Agreement shall be paid in equal monthly installments commencing
immediately after the termination. Notwithstanding the foregoing, if at the time
of the Employee's termination, the Employee is considered a 'specified employee'
within the meaning of Section 409A(a)(2) of the Code, and if any payment that
the Employee becomes entitled to under this Agreement would be considered
deferred compensation subject to Section 409A of the code, then no such payment
shall be payable prior to the date that is earlier of (1) six months and one day
after employee's termination, or (2) the Employee's death, and the initial
payment shall include a catch-up payment covering amounts that would otherwise
have been paid during the six-month period but for application of this
provision.


(D)           Notwithstanding anything to the contrary, (i) the amount of
severance pay provided under this Agreement shall not under any circumstances
exceed the limitations set forth in § 280G of the Code, and (ii) the
Corporation's obligation to pay the severance pay provided for in this Section 2
shall be conditioned on the Employee's execution of a written release
satisfactory to the Corporation.


(E)            For the purposes of subsection 2(B), "Good Reason" shall mean the
occurrence of any of the following events: (1) a significant reduction of the
Employee's duties, authority or responsibilities relative to the Employee's
duties, authority or responsibilities as in effect immediately prior to such
reduction; (2) the Purchaser requiring the Employee to relocate his primary work
office to a facility or location more than fifty (50) miles from the Employee's
then- present location; or (3) the Purchaser refusing to offer full time
employment to the Employee on terms comparable to those provided by the
Corporation prior to the acquisition.

 
3

--------------------------------------------------------------------------------

 

3.             Compensation.


(A)           The Employee's Base Salary shall be One Hundred Ninety-Four
Thousand, and Twenty-Six Dollars ($194,026), less any authorized or required
payroll deductions. Thereafter, as long as this Agreement remains in effect, the
annual Base Salary that the Corporation shall pay to the Employee for his
services rendered hereunder will he One Hundred Ninety Four Thousand, and
Twenty-Six Dollars ($194,026) less any authorized or required payroll
deductions. Payment of this salary will be made in accordance with the payroll
policies of the Corporation in effect from time to time.


(B)           The Employee acknowledges his understanding that notwithstanding
anything to the contrary set forth in this Section 3 or otherwise herein, any
performance bonus constituting "incentive based compensation," for purposes of
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
("Dodd-Frank Act") or any other compensation paid to the Employee hereunder that
constitutes "incentive based compensation" shall be subject to recoupment
pursuant to Section 954 of the Dodd-Frank Act and the Corporation's Policy for
Recoupment, a copy of which is attached hereto as Exhibit A, as such policy may
be modified from time to time to comply with Section 954 of the Dodd-Frank Act,
and the rules and regulations promulgated thereunder.


4.             Duties of the Employee.


(A)           During the term of this Agreement, the Employee's primary
responsibility shall be the completion of his Executive MBA degree at TRIUM and
it is hereby understood and agreed that he shall be granted leave for this
purpose during this period ("Educational Leave").


(B)           The Employee shall continue in the position of Chief Executive
Officer for the Corporation or in such other positions as may be determined by
the Board of Directors of the Parent, and the Employee shall perform such duties
on behalf of the Corporation and Parent and any subsidiaries of the Corporation
or Parent, by such means, at such locations (subject to subsection 2(E)(2)), and
in such manner as may be specified from time to time by the officers or Board of
Directors of the Parent, to the extent consistent with Section 4(A), above.


(C)           The Employee, agrees to abide by and conform to all rules
established by the Corporation applicable to its employees.


(D)           The Corporation and the Employee acknowledge that during the
Educational Leave, the Corporation will not require that the Employee work as a
full-time employee. Rather, the Employee will devote only so much of the
Employee's time, attention and energies to the business of the Corporation as
reasonably requested by the Corporation consistent with his Educational Leave.
The Employee shall not accept any business commitments other than with the
Corporation without the advance written consent of the CEO of the Parent.


5.             Expenses. During the period of the Employee's employment, except
as otherwise specifically provided in this Agreement, the Corporation will pay
directly, or reimburse the Employee for, all items of reasonable and necessary
business expenses approved in advance by the Corporation if such expenses are
incurred by the Employee in the interest of the business of the Corporation. The
Corporation shall also reimburse the Employee for automobile expenses incurred
by the Employee in the performance of the Employees duties hereunder. The amount
of such reimbursement shall be in accordance with the automobile expense
reimbursement policy adopted (and as it may be modified from time to time) by
(he Parent's Board of Directors. All such expenses paid by the Employee will be
reimbursed by the Corporation upon presentation by the Employee, from time to
time (but not less than quarterly), of an itemized account of such, expenditures
in accordance with the Corporation's policy for verifying such expenditures.

 
4

--------------------------------------------------------------------------------

 

6.              Fringe Benefits.


(A)           The Employee shall be entitled to participate in any health,
accident and life insurance program and other benefits which have been or may be
established by the Corporation on the same basis as other salaried employees of
the Corporation.


(B)           The Employee shall be entitled to an annual vacation without loss
of compensation for such period as is consistent with the Corporation's vacation
policy (as may be modified from time to time).


(C)           The Corporation shall furnish to the Employee during the term of
his employment an automobile selected by the Corporation to aid the Employee in
the performance of his duties. Upon agreement of the Corporation and the
Employee, the Corporation may, in lieu of the automobile, provide the Employee
with a Six Thousand Dollar ($6,000.00) annual automobile allowance.


(D)           Tuition Assistance and Reimbursement.


(1)            Tuition Assistance. The Corporation shall pay up to a total
amount of One Hundred Twenty Six Thousand Dollars ($126,000.00) to the Employee
as reimbursement for tuition and in addition to such tuition amounts, reimburse
the Employee directly for certain fees and expenses related the Employee's
Educational Leave (the "Tuition Assistance").


(2)            Tax Consequences of Assistance. The Tuition Assistance to be paid
pursuant to this Agreement is intended to constitute a working condition fringe
under Internal Revenue Code Section 132(d) and, as such, the Tuition Assistance
will be treated by the Corporation as exempt compensation and will not be
included as wages on the W-2 form provided to the Employee by the Corporation.
The Corporation makes no guarantee concerning the eligibility of the Tuition
Assistance for the exemption. The Employee understands that he is solely
responsible for any income taxes determined to be due by reason of this Tuition
Assistance, The Corporation and the Employee represent herein that the
Employee's completion of the Program serves a bona fide business purpose of the
Corporation and that the Program will assist the Employee with the improvement
of skills needed to perform his job. However, the Program is neither needed to
meet a minimum educational requirement of the Corporation's business, nor is
part of a program of study that will qualify the employee for a new trade or
business.


(3)            Conditions for Assistance. If the Employee does not complete his
degree during the Educational Leave, or his employment is terminated for any
reason prior to January I, 2012, no reimbursement will be due the Employee.
Additionally, if the Employee does not remain an active full-time employee at
the Corporation for any reason, whether by a voluntary resignation or
termination during a period of two (2) years beginning after January 1, 2012 the
Employee will reimburse the Corporation as follows: (i) 100% of the Tuition
Assistance, if the Employee is employed for one (1) year or less; (ii) 50% of
the Tuition Assistance, if the Employee is employed for more than one (1) year,
but less than two (2) years.

 
5

--------------------------------------------------------------------------------

 

(4)            The Employee understands, acknowledges and agrees that any amount
owed, or which may become owed, by the Employee to the Corporation under the
terms of this Agreement constitutes a debt by the Employee to the Corporation.


7.              Covenants of the Employee.


(A)           The terms "Confidential Information" and "Trade Secrets" as used
in this Agreement mean any information which derives independent economic value,
actual or potential, from not being generally known to the public or to other
persons who can obtain economic value from its disclosure or use and is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy. Confidential Information and Trade Secrets include, but are not limited
to:


(1)            computer programs, software and firmware, system documentation,
and data processing;


(2)            marketing, sales, pricing, cost, and budgeting data;


(3)            marketing, sales, and service proposals;


(4)            business plans and projections;


(5)            management and recruiting practices:


(6)            information regarding the development and performance of
processes;


(7)            financial and business data relating to the Corporation or the
Parent, including, but not limited to, employee lists, salaries and benefits,
personnel skills, training and abilities, and management:


(8)            customer contacts, proposals or agreements;


(9)            customer cost and pricing information;


(10)          financial information; and


(11)          customer lists and customer and prospective customer information


(B)           During the term of the Employee's employment with the Corporation
and for all time thereafter, the Employee covenants and agrees that the Employee
will not in any manner directly or indirectly, except as required in the
Employee's duties to the Corporation, disclose or divulge to any person, entity,
firm or company whatsoever, or use for the Employee's own benefit or the benefit
of any other person, entity, firm or company, directly or indirectly, any
Confidential Information or Trade Secrets.

 
6

--------------------------------------------------------------------------------

 

(C)           Without limiting the foregoing, the Employee specifically and
expressly covenants and agrees that the Employee will not at any time or in any
manner, directly or indirectly:


(1)            use, disclose or divulge Confidential Information or Trade
Secrets to solicit, divert, take away or interfere with any of the customers (or
their respective affiliates or successors) of the Corporation;


(2)            disclose or divulge Confidential Information or Trade Secrets to
any business which is competitive with the business of the Corporation. For
purposes of this covenant a business will be deemed competitive if it is
conducted in whole or in part within any geographic, area wherein the
Corporation is engaged in marketing its products, and if it involves the
manufacture of component parts for the aerospace industry or any other business
which is in any manner competitive, as of the date of cessation of the
Employee's employment, with any business then being conducted by the Corporation
or as to which the Corporation has then formulated definitive plans to enter;


(3)            use, disclose or divulge Confidential Information or Trade
Secrets to induce any salesman, distributor, supplier, manufacturer,
representative, agent, jobber or other person transacting business with the
Corporation to terminate their relationship with the Corporation, or to
represent, distribute or sell products in competition with products of the
Corporation; or


(4)            use, disclose or divulge Confidential Information or Trade
Secrets to induce or cause any employee to leave the employ of the Corporation.


(D)           All the covenants of the Employee contained in this Section 7
shall be construed as agreements independent of any other provision of this
Agreement, and the existence of any claim or cause of action against the
Corporation, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Corporation of these covenants.


(E)            It is the intention of the parties to restrict the activities of
the Employee under this Section 7 only to the extent necessary for the
protection of legitimate business interests of the Corporation, and the parties
specifically covenant and agree that should any of the provisions set forth
therein, under any set of circumstances not now foreseen by the parties, be
deemed too broad for such purpose, said provisions will nevertheless be valid
and enforceable to the extent necessary for such protection.


8.             Documents. Upon cessation of the Employee's employment with the
Corporation, for whatever reason, all company property, including, but not
limited to, all documents, records (including without limitation, customer
records), books, notebooks, records, personal notes, list of customers, and ail
reproductions, duplicates, contracts and correspondence pertaining to the
Corporation's customers statements or correspondence, including copies thereof,
relating to the business of the Corporation or the Parent then in the Employee's
possession, whether prepared by the Employee or others, will be delivered to and
left with the Corporation, and the Employee agrees not to retain copies of the
foregoing documents without the written consent of the Corporation.

 
7

--------------------------------------------------------------------------------

 

9.             Remedies. In the event of the breach by the Employee of any of
the terms or this Agreement, notwithstanding anything to the contrary contained
in this Agreement, the Corporation may terminate the employment of the Employee
in accordance with the provisions of Section 2 or this Agreement. It is further
agreed that any breach or evasion of any of the terms of this Agreement by the
Employee will result in immediate and irreparable injury to the Corporation and
will authorize recourse to injunction and/or specific performance as well as to
other legal or equitable remedies to which the Corporation may be entitled. In
addition to any other remedies that it may have in law or equity, the
Corporation also may require an accounting and repayment of all profits,
compensation, remuneration or other benefits realized, directly or indirectly,
as a result of such breaches by the Employee or by a competitor's business
controlled, directly or indirectly, by the Employee. No remedy conferred by any
of the specific provisions of this Agreement is intended to be exclusive of any
other remedy and each and every remedy given hereunder or now or hereafter
existing at law or in equity by statute or otherwise. The election of any one or
more remedies by the Corporation or the Parent shall not constitute a waiver of
the right to pursue other available remedies, the Employee expressly agrees to
pay all reasonable costs and attorneys' fees incurred by the Corporation or the
Parent in order to enforce the Employee's obligations under this Agreement,
regardless of whether litigation is commenced or prosecuted to a judgment.


10.            Severability. All agreements and covenants contained herein are
severable, and in the event any of them shall be held to be invalid by any court
of competent jurisdiction, this Agreement, subject to subsection 7(E) hereof,
shall continue in full force and effect and shall be interpreted as if such
invalid agreements or covenants were not contained herein.


11.            Entire Agreement. This Agreement constitutes the entire agreement
between the Corporation and the Employee with respect to the subject matter
hereof and supersedes all prior proposals, negotiations, representations,
communications, writings, outlines and agreements between the Corporation and
the Employee with respect to the subject matter hereof, whether oral or written,
which shall be of no further force and effect. No amendments to this Agreement,
except as expressly provided herein to the contrary, may be made except by a
writing signed by both parties.


12.            Waiver or Modification. No waiver or modification of this
Agreement or of any covenant, condition or limitation herein shall be valid
unless in writing and duly executed by the party to be charged therewith, and no
evidence of any waiver or modification shall be offered or received in evidence
in any proceeding, arbitration or litigation between the parties hereto arising
out of or affecting this Agreement, or the rights or obligations of the parties
hereunder, unless such waiver or modification is in writing, duly executed as
aforesaid, and the parlies further agree that the provisions of this paragraph
may not be waived except as herein set forth, failure of a party to exercise or
otherwise act with respect to any or its rights hereunder in the event of a
breach of any of the terms or conditions hereof by the other party shall not be
construed as a waiver of such breach, nor prevent the other party from
thereafter enforcing strict compliance with any and all of the terms and
conditions hereof.

 
8

--------------------------------------------------------------------------------

 

13.            Assignability. This Agreement may be assigned by the Corporation
to another entity which purchases substantially all of the assets of the
Corporation or the Parent or acquires a majority of the stock of the Corporation
or the Parent. The services to be performed by the Employee hereunder are
personal in nature and, therefore, the Employee shall not assign the Employee's
rights or delegate the Employee's obligations under this Agreement, and any
attempted or purported assignment or delegation not herein permitted shall be
null and void.


14.            Successors. Subject to the provisions of Section 13, this
Agreement shall be binding upon and shall inure to the benefit of the
Corporation and the Employee and their respective heirs, executors,
administrators, legal administrators, successors and assigns.


15.            Notices. Any notice or other communication required or permitted
hereunder shall he in writing and shall be deemed to have been given if
delivered personally, by over-night courier, or by certified or registered mail,
return receipt requested, if to the Corporation, to:


D3 Technologies, Inc.
C/O Ronald S. Saks, CEO
LMI AEROSPACE, INC.
P.O. Box 900
St. Charles. MO 63302-0900


and, if to the Employee, to:


Ryan P. Bogan
P.O. Box 3693
Rancho Santa Fe, CA 92067


or to such other address as may be specified by either of the parties in the
manner provided under this Section 15.


16.            Construction. This Agreement shall be deemed for all purposes to
have been male in the State of Missouri and shall be governed by and construed
in accordance with the laws of the State of Missouri, not withstanding either
the place of execution hereof, nor the performance of any acts in connection
herewith or hereunder in any other jurisdiction.


17.            Venue. The parties hereto agree that any suit filed arising out
of or in connection with this Agreement shall be brought only in the United
States District. Court of the Eastern District of Missouri, unless that court
lacks jurisdiction, in which case such action shall be brought only in the
Circuit Court for St. Charles County, Missouri.


18.            Disclosure of Existence of Agreement. To preserve the respective
rights under this Agreement, the parties may advise any third party of the
existence of this Agreement and its terms, and each party specifically releases
and agrees to indemnify and hold the other party harmless from any liability for
doing so.

 
9

--------------------------------------------------------------------------------

 

19.            Opportunity to Review. the Employee acknowledges his
understanding that this Agreement was prepared by Gallop, Johnson Neuman, L.C.
("GJN") as counsel for the Corporation and further acknowledges his
understanding that in such capacity, GJN has acted solely as counsel for the
Corporation and does not represent the Employee. Additionally, the Employee
hereby acknowledges and represents that he has had the opportunity to review
this Agreement and to seek advice of counsel of his choosing to represent the
interests of the Employee prior to his execution hereof.


The parties have executed this Agreement as of January 1, 2011.



 
D3 TECHNOLOGIES INC.
 
("Corporation")
       
By:
/s/ Ronald S. Saks
 
Ronald S. Saks
       
/s/ Ryan Bogan
 
Ryan Bogan
 
(“the Employee”)


 
10

--------------------------------------------------------------------------------

 

Exhibit A


LMI Aerospace, Inc.


Policy for Recoupment of Incentive Compensation


If LMI Aerospace, Inc. (the "Corporation") is required to prepare an accounting
restatement for any fiscal quarter or year commencing after May 31. 2010 due to
the material non-compliance of the Corporation with any financial reporting
requirement under the securities laws, the Corporation shall recover any
incentive-based compensation (including stock options) paid to any current or
former executive officer during the three-year period preceding the date on
which the Corporation is required to prepare a restatement. The amount to be
recovered is the excess of the amount originally paid to the executive officer
based on the incorrect financial statements over the amount that would have been
paid under the restated financials.


This Policy for Recoupment of incentive Compensation ("Policy") is intended to
comply with Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (the "Dodd-Frank Clawback Provision"). Accordingly, to the extent
of any inconsistency between this Policy and of the Dodd-Frank Clawback
Provision, the Dodd-Frank Clawback Provision shall prevail. Additionally, to the
extent that future rales and regulations are promulgated by the Securities and
Exchange Commission or any other federal regulatory agency that would add to,
modify or supplement the Dodd-Frank Clawback Provision (each, a "Modification"),
then this Policy shall be deemed modified to the extent required to make this
Policy consistent with the Dodd-Frank Clawback Provision, giving effect to such
revision as of the date upon which such Modification becomes or would otherwise
be deemed to be effective.
 
 
11

--------------------------------------------------------------------------------